                                                                                Littler Mendelson P.C.
                                                                                900 Third Avenue
                                                                                New York, NY 10022.3298




                                                                                Melissa Friedland
                                                                                212.497.8498 direct
                                                                                212.583.9600 main
                                                                                mfriedland@littler.com




September 15, 2021



VIA ECF

Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007


Re:          Mosley v. Highbridge Community Development Corp. et al, 21-cv-05876-PGG

Dear Judge Gardephe:

We represent Defendants Highbridge Community Development Corporation (“HCDC”), Rodolfo
Palacios (“Mr. Palacios”), improperly named in the Amended Complaint as Rudolph Paleti and
Odeh Hasou (“Mr. Hasou”) (collectively “Defendants”) in the above-referenced matter.

On July 15, 2021, pursuant to Your Honor’s Individual Practices, Defendants respectfully requested
a pre-motion conference, in advance of Defendants’ anticipated Rule 12(b)(6) motion to dismiss
the Complaint filed by Plaintiff Davida Mosely (“July 15, 2021 Letter”). In response, Plaintiff
requested time to amend her complaint, which your Honor granted on July 28, 2021. On August
17, 2021, Plaintiff filed her Amended Complaint.

Defendants, once again, write to respectfully request a pre-motion conference, in advance of
Defendants’ anticipated Rule 12(b)(6) motion to dismiss Plaintiff’s Amended Complaint.1

In her Amended Complaint, Plaintiff now alleges Defendants violated the Family and Medical Leave
Act (“FMLA”), the New York City Administrative Code (“NYCHRL”) and the New York State Human

1
 Prior to filing this letter, undersigned counsel reached out to Plaintiff’s counsel to discuss the deficiencies of the
Amended Answer and advise of the inaccurate assertions in order to avoid prolonged motion practice. In addition,
undersigned counsel advised Plaintiff’s counsel, we would be seeking costs for making such motion, as the claims
are frivolous and lack merit.



    littler.com
Judge Gardephe
September 15, 2021
Page 2



Rights Law (“NYSHRL”). In addition, she continues to allege she was retaliated against pursuant to
New York Labor Law (“NYLL”) §§ 15, 740 and 741, for exercising her FMLA rights. As set forth below,
Plaintiff’s Amended Complaint continues to fail to state a plausible claim under any of these causes
of action.

    A. Legal Argument

Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a complaint that
fails to state a plausible claim upon which relief can be granted. A complaint is inadequately
pleaded “if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement,’” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007)),
and does not provide factual allegations sufficient “to give the defendant fair notice of what the
claim is and the grounds upon which it rests.” Port Dock & Stone Corp. v. Oldcastle Ne., Inc., 507
F.3d 117, 121 (2d Cir. 2007) (citing Twombly, 550 U.S. at 555).

Here, Plaintiff fails to state plausible claims against HCDC as well and the two Individual
Defendants, under the FMLA, the NYCHRL, the NYSHRL, and the NYLL.

First, with respect to her first cause of action under the FMLA, Plaintiff does not effectively plead
a cause of action under the FMLA. In fact, all she does is state that Defendants violated the FMLA,
by utilizing conclusory statements, with no factual support. It is unclear what she is in fact
asserting and Defendants are not required to guess in order to defend a litigation.

Second, as set forth in Defendants’ July 15, 2021 Letter, Plaintiff does not have a viable claim
under NYLL Sections 15, 740 and/or 741. To state a claim for relief under § 740, a plaintiff must
allege that the employer took retaliatory personnel action against the plaintiff because he or she
disclosed, threatened to disclose, objected to, or refused to participate in “an employer activity
or practice which (1) is in violation of law, rule or regulation, and (2) creates a substantial and
specific danger to the public health [or safety].” Desphande v. TJH Medical Services, P.C., 52
A.D.3d 648, 650 (2d Dep’t 2008) (emphasis supplied) (citing N.Y. Labor Law § 740(2)(a) and Pipia
v. Nassau Cty., 34 A.D.3d 664, 665 (2d Dep’t 2006) (quoting Lamagna v. New York State Assn. for
Help of Retarded Children, 158 A.D.2d 588, 589 (2d Dep’t 1990)). Further, “[t]he provisions of [§
740] regarding retaliatory discharge are to be strictly construed.” Cotrone v. Consol. Edison Co.
of N.Y., Inc., 50 A.D.3d 354, 354 (1st Dep’t 2008). The statute “clearly envisions a certain quantum
of dangerous activity before its remedies are implicated.” Peace v. KRNH, Inc., 12 A.D.3d 914,
915 (3rd Dep’t 2004). Here, Plaintiff’s alleged attempt to exercise protected rights did not relate
to a violation of a law, rule, or regulation that creates a substantial danger to the public health
or safety. Accordingly, this claim should be dismissed.



 littler.com
Judge Gardephe
September 15, 2021
Page 3



Finally, Plaintiff’s claims under the NYSHRL and NYCHRL are equally deficient. Plaintiff fails to
allege any facts that would state a claim for discriminatory termination based on her race, against
HCDC, as well as the Individual Defendants. “[W]hile a discrimination complaint need not allege
facts establishing each element of a prima facie case of discrimination to survive a motion to
dismiss, it must, at a minimum, assert non-conclusory factual matter sufficient to nudge its claims
across the line from conceivable to plausible to proceed.” EEOC v. Port Auth. of N.Y. & N.J., 768
F.3d 247, 254 (2d Cir. 2013) (internal citations, alterations, and quotations omitted). Specifically,
“absent direct evidence of discrimination, what must be plausibly supported by facts alleged in
the complaint is that the plaintiff is a member of a protected class, was qualified, suffered an
adverse employment action, and has at least minimal support for the proposition that the
employer was motivated by discriminatory intent.” Littlejohn v. City of New York, 795 F.3d 297,
311 (2d Cir. 2015). Plaintiff does not allege that any comments were made regarding her race or
that she was treated differently than a similarly situated employee outside her protected class.
In fact, it is unclear, what she is even asserting at all, as her Amended Complaint lacks any
specificity or facts.

Moreover, the Amended Complaint is devoid of specific factual allegations showing that the
Individual Defendants engaged in any plausible specific discriminatory or retaliatory action on
the basis of Plaintiff’s race or request for FMLA leave. For example, Plaintiff’s only factual
allegations against Mr. Hasou is that she reached out to him by email regarding her new schedule
and requested FMLA forms to continue to care for her sick daughter, who had an underlying
heart condition. Plaintiff does not allege that Mr. Hasou made any racial comments, or that there
were any non-African American comparators that were treated differently than she was, nor
does she allege that he had anything to do with her termination. Askin v. Dep’t of Educ. of N.Y.,
110 A.D.3d 621, 622 (N.Y. App. Div. 2013) (“Although plaintiff asserts that defendants’ actions
were motivated by age-related bias, she does not make any concrete factual allegation in support
of that claim, other than that she was 54 years old and was treated adversely under the state law
or less well under the NYCHRL). As for Mr. Palacios, the manager of Human Resources and not
Plaintiff’s supervisor, Plaintiff merely states that he “began retaliating against” her, and only
provides blanket assertions such as that he “repeatedly yelled at and insulted her, and even
expressed violent outbursts toward her including slamming a door in her face.” However, other
than Mr. Palacios allegedly referring to her as “you people”, she does not provide any racial
discriminatory comments, or support for her discrimination claims. As a result, Plaintiff’s claims
against the Individual Defendants should be dismissed.




 littler.com
Judge Gardephe
September 15, 2021
Page 4



Based on the above reasons, Defendants respectfully request a pre-motion conference to discuss
their intention to file a motion to dismiss and seeks costs associated with the filing of such
motion.

Respectfully Submitted,



Melissa Friedland
Special Counsel


4818-3865-7016.1 / 112587-1000




 littler.com
